                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELA BIESECKER,                                   :
                                                    :
                              Plaintiff,            :      CIVIL ACTION NO. 21-649
                                                    :
       v.                                           :
                                                    :
PA ATTORNEYS GENERAL; PA                            :
MEDICAL FRAUD UNIT; PA                              :
DEPARTMENT HUMAN SERVICES;                          :
CEREBRAL PALSY OF CHESTER                           :
COUNTY; BERKS COUNTY PUBLIC                         :
DEFENDER; CHRISTIAN                                 :
SONDERGAARD; ELIZABETH                              :
MADIGAN; and BERKS COUNTY                           :
COMMON PLEAS COURT, PRESIDENT                       :
JUDGE PARISI,                                       :
                                                    :
                              Defendants.           :

                                            ORDER

       AND NOW, this 28th day of May, 2021, after considering the application for leave to

proceed in forma pauperis (Doc. No. 1) and complaint (Doc. No. 2) filed by the pro se plaintiff,

Angela Biesecker; and for the reasons set forth in the separately filed memorandum opinion, it is

hereby ORDERED as follows:

       1.      The application for leave in forma pauperis (Doc. No. 1) is GRANTED and the

plaintiff has leave to proceed in forma pauperis;

       2.      The complaint (Doc. No. 2) is DEEMED filed;

       3.      The plaintiff’s civil rights claims are DISMISSED WITH PREJUDICE except

for (1) her claims that are otherwise barred by Heck v. Humphrey, 512 U.S. 477 (1994) and (2) the

plaintiff’s ability to challenge her conviction through habeas corpus proceedings, which are

DISMISSED WITHOUT PREJUDICE; and
4.   The clerk of court shall CLOSE this case.


                                         BY THE COURT:



                                         /s/ Edward G. Smith
                                         EDWARD G. SMITH, J.




                                     2
